DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6, 8-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “a stage position adjustor in signal communication with the processing circuit and configured to adjust the relative horizontal alignment of the OVJP print head and a substrate disposed below the OVJP print head based upon the control signal provided by the processing circuit” such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent No. 6595819 to Kitahara et al, United States Patent No. 4810966 to Schmall, and United States Patent No. 5721608 to Taniguchi is presented below.
	In response to the argument that the electrode of 1002 is the “first electrode” of Claim 21 is now made of the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent No. 6595819 to Kitahara et al, United States Patent No. 4810966 to Schmall, and United States Patent No. 5721608 to Taniguchi.
In regards to Claim 1, Forrest teaches an organic vapor jet printing (OVJP) apparatus comprising Fig. 1: an OVJP print head 12; a first sensor 50 indirectly connected to the OVJP print head; a processing circuit (in the form of a controller 18)  in signal communication with the sensor 50 and configured to provide a control signal (control signal [0019]) based upon a signal provided by the first sensor (feedback or input from 50 [0019], which adjusts feedback to control the distance D); a stage position adjustor ([0012], not shown but described as a transport drive [0011] for two dimensional translation of the substrate holder 16 or a transport mechanism for 12) in signal communication with the processing circuit/controller 18 and configured to adjust the relative horizontal alignment of the OVJP print head and a substrate disposed below the OVJP print head based upon the control signal provided by the processing circuit (see [0011], the transport drive is operated by the controller for one or two dimensional translation of the substrate holder) thus is implicitly configured to adjust the relative horizontal alignment of the OVJP print head and a substrate disposed below the OVJP print head (as it creates relative parallel translation motion, or horizontal alignment, between the print head 12 and the substrate 14); ([0019, 0010-0023]).  
Forrest expressly teaches that the sensor 50 can be optical, electrostatic, or other detector capable of providing accurate feedback of the print head in position relative to the substrate.
Forrest does not expressly teach that the sensor is mounted or directly physical connected to the print head.
Kitahara teaches an apparatus Fig. 1, 35A, 35B, 35C comprising: an print head (as it ejects partitioning rib grains from the head 15 (Col. 5 line 40-47); a sensor 13 (laser displacement sensor) physically connected to the print head 15; a stage position adjustor (motor 7 and motor driver 8) configured to adjust the relative position of the print head and a substrate disposed below the print head (as it moves the x-direction, y-direction, or height of the heat from the substrate, Col. 5 line 40-col. 6 line 9); and a processing circuit (CPU 1) in signal communication with the first sensor 13, and the stage position adjustor 7, 8 and configured to provide a control signal to the stage position adjustor based upon a signal provided by the first sensor (see feedback control where 13 is mounted on 15, Col. 6 lines 47-55, Col. 5 line 34-Col. 16 line 52).
Kitahara further teaches that the sensor 13 serves to detect the height of the head 15 and to keep the height feedback and measurement accurate the sensor is mounted onto the head (Col. 6 lines 50-55).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Forrest, with the teachings of Kitahara and mounting a sensor to the head. One would be motivated to do so for the predictable result of creating an accurate feedback, which is expressly taught by Kitahara to be a result of mounting the senor directly to the head of the printer. See MPEP 2143, Motivation A. 
 Forrest in view of Kitahara do not expressly teach that the first sensor is a capacitive sensor or that there is a second sensor that is also a capacitive sensor.
Schmall teaches a sensor 1, 2 Fig. 1a that is provided around a nozzle (head, shown only in outline, Col. 3 lines 56-60) with a first capacitive sensor/electrode 11 and a second capacitive sensor/electrode 12 in Fig. 8a, 8b (Col. 6 lines 39-65) that is placed in the same position of the sensors of 1, 2 in Fig. 1a, the sensors with component coils and capacitor electrodes/capacitive sensors and brings above a high free of resolution for sensing between the nozzle and the article and ensures a high degree of measuring accuracy with thin or thick films or high ambient temperatures (Col. 2 lines 15-22, Col. 3 line 55-Col. 6 line 65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, with a reasonable expectation of success, to alternatively substitute the laser and generic sensors of Forrest in view of Kitahara with the first and second capacitor electrodes/capacitive sensors of Schmall, as art-recognized equivalent means for providing a sensor around a head.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Forrest in view of Kitahara, for the predictable result of creating a sensor that can be placed close to the area of deposition in high temperature situations, as per the teachings of Schmall. See MPEP 2143, Motivation A. 
Forrest teaches the transport drive of [0011] but does not expressly teach the transport drive structurally.
Taniguchi teaches a transport drive in the form of a wafer stage driver 18 Fig. 1 that moves the wafer stage WST controlled by an interferometer 19 and position information is supplied to a wafer stage controller, such that the wafer stage controller controls the wafer stage driver in the X/Y direction on the basis of position information (Col. 4 lines 25-Col. 6 line 4).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it would obvious to one of ordinary skill in the art before the effective filing date, to have substituted the transport drive that is controlled through a feedback system with a structural wafer stage driver/wafer stage or stage position adjuster to adjust the horizontal drive in the X-Y direction, as an art analogous equivalent. See also MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Forrest teaches the stage position adjustor moves the OVJP print head relative to the substrate [0012].
In regards to Claim 3, Forrest teaches the stage position adjustor moves the substrate relative to the OVJP print head [0012].
In regards to Claim 11, Forrest in view of Kitahara, Schmall and Taniguchi teach the OVJP print head is positioned between the first capacitive sensor and the second capacitive sensor (as shown in the two sensors of 11 and 12 around the head of Schmall applied to the teachings of Forrest in view of Kitahara.
In regards to Claim 12, the combined teachings of Forrest in view of Kitahara, Schmall and Taniguchi teach the first capacitive sensor is positioned ahead of the OVJP print head relative to a printing direction of motion of the OVJP print head across the substrate, as the head of Forrest in view of Kitahara, Schmall and Taniguchi move along and X and Y-axis and the first and second capacitive sensors detect a distance between the head and the substrate along this movement such that one sensor can be positioned ahead of the print head relative to a printing direction of motion of the OVJP print head across the substrate, as per the rejection of Claim 1 above.
In regards to Claim 13, Forrest teaches the processing circuit operates the stage position adjustor to maintain the OVJP print head in alignment with a trace, or gap as broadly recited, disposed on the substrate while the OVJP print head is operated to deposit a material on the substrate, as broadly recited in the claims and in [0010-0022].
In regards to Claim 14, Forrest teaches the processing circuit provides a real-time closed-loop feedback system (or loop signal) [0019] to maintain the OVJP print head in alignment with a trace/gap disposed on the substrate.
In regards to Claim 21, Forrest in view of Kitahara, Schmall and Taniguchi teach a first electrode 41  disposed in a plane with the first and/or second capacitive sensors (as it forms a plane in the sensor), wherein the stage position adjustor is further configured to adjust the relative separation between the OVJP print head and the substrate based upon a measured capacitance of the first electrode (as the teachings of Forrest expressly teach feedback between the sensors and the stage movement, as per the rejection of Claim 1 above.)
 
Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0208036 to Forrest in view of United States Patent No. 6595819 to Kitahara et al, United States Patent No. 4810966 to Schmall, and United States Patent No. 5721608 to Taniguchi, as applied to Claim 1 above, and in further view of United States Patent Application No. 2016/0356629 to Tiapkin et al.
The teachings of Forrest in view of Kitahara, Schmall and Taniguchi are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6 and 8-10, Forrest in view of Kitahara, Schmall and Taniguchi do not expressly teach the structure of the capacitive positioning sensors: wherein the first capacitive sensor comprises: a first comb comprising a first plurality of conductive electrodes connected to a first common bus, the first capacitive sensor further comprises: a second comb comprising a second plurality of conductive electrodes connected to a second common bus,  wherein the second plurality of electrodes is interdigitated with the first plurality of electrodes, further comprising one or more current sources in electrical communication with the first comb and the second comb and configured to provide an excitation signal to each of the first and second combs, and wherein the excitation signals provided to the first and second combs is in phase, the second capacitive sensor further comprises a second comb comprising a second plurality of conductive electrodes connected to a second common bus, wherein the second capacitive sensor is disposed within a length of one comb of the first capacitive sensor and offset laterally relative to the first capacitive sensor such that the first and second combs would form an interdigitated structure if placed in alignment, the second capacitive sensor further comprises a second comb comprising a second plurality of conductive electrodes connected to a second common bus, wherein the second capacitive sensor is disposed within a length of one comb of the first capacitive sensor and offset laterally relative to the first capacitive sensor such that the first and second combs would form an interdigitated structure if placed in alignment.
Tiapkin teaches a capacitive positioning sensor Fig. 1-7: wherein the capacitive sensor comprises: a first comb 21’, 33’ comprising a first plurality of conductive electrodes connected to a first common bus (as shown in Fig. 5 the fingers, where the bus 22’ connects the fingers of 33’), the capacitive sensor further comprises: a second comb 22’, 34’ comprising a second plurality of conductive electrodes (fingers of 34’) connected to a second common bus 22’,  wherein the second plurality of electrodes is interdigitated with the first plurality of electrodes (as shown in Fig. 5), further comprising one or more current sources 53’ in electrical communication with the first comb and the second comb and configured to provide an excitation signal to each of the first and second combs, and wherein the excitation signals provided to the first and second combs is in phase (as shown by the smaller sine wave of Fig. 8, where the smaller waves overlap), wherein the capacitive sensor is disposed within a length of one comb of the first capacitive sensor and offset laterally relative to the first capacitive sensor such that the first and second combs would form an interdigitated structure if placed in alignment (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic capacitive sensor of Forrest in view of Kitahara, Schmall and Taniguchi with the capacitive sensor of Tiapkin, as art-recognized equivalent means for providing position sensing.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716